381 F.2d 9
Corinne Anne Staigg NEAGLE, Appellant,v.Ruth Dalton JOHNSON, Harvey Bailie and Lizzie Bailie, Appellees.
No. 18712.
United States Court of Appeals Eighth Circuit.
July 26, 1967.
Rehearing Denied August 21, 1967.

Charles White Hess, of Linde, Thomson, VanDyke, Fairchild & Langworthy, Kansas City, Mo., for appellant and filed brief with Husch, Eppenberger, Donohue, Elson & Cornfeld, St. Louis, Mo.
Granville L. Gamblin, Clayton, Mo., for appellees Harvey and Lizzie Bailie and filed brief.
Russell N. MacLeod, of Lyng & MacLeod, St. Louis, Mo., for appellee Ruth Dalton Johnson and filed brief.
Before VOGEL, Chief Judge, BLACKMUN and HEANEY, Circuit Judges.
PER CURIAM.


1
This is an action to quiet title. Jurisdiction in the federal courts was based upon diversity of citizenship and the amount involved. It was tried to the court without a jury. Motions for summary judgment were filed by each of the parties. The District Court granted the defendants' motion for summary judgment. This appeal followed.


2
The complaint and other pleadings allege diversity of residence instead of diversity of citizenship. That omission was first noticed at the time of the argument in this court. We are, however, convinced, from a consideration of the record as a whole, from the stipulations of counsel for the respective parties, and from amended pleading filed in this court, that diversity of citizenship did, in fact, exist, establishing jurisdiction in the federal courts. Accordingly, we feel justified in accepting the pleadings as having been amended to conform with the facts. See, Burkhardt v. Bates, 8 Cir., 1962, 296 F.2d 315, 316; National Farmers Union Property & Casualty Co. v. Fisher, 8 Cir., 1960, 284 F.2d 421, 423; Texaco-Cities Service Pipe Line Co. v. Aetna Casualty & Surety Co., 8 Cir., 1960, 283 F.2d 144, 145.


3
Judge Regan, in his opinion reported at 261 F.Supp. 634, has very carefully analyzed and correctly determined the issues involving Missouri law in this case. We are in accord with the opinion as published, adopt it, and on the basis thereof this case is affirmed.